Case 1:19-cv-04356-JMS-MJD Document 41 Filed 01/28/21 Page 1 of 1 PageID #: 354




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JOSHUA ALAN WEAVER,                                 )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )       No. 1:19-cv-04356-JMS-MJD
                                                     )
 MICHEALA GULLEDGE,                                  )
                                                     )
                               Defendant.            )

                                            FINAL JUDGMENT
        Final Judgment is now entered. Judgment is entered in favor of the defendant Micheala

 Gulledge and against the plaintiff Joshua Alan Weaver. The plaintiff shall take nothing by his

 complaint and this action is terminated.




          Date: 1/28/2021




 Roger A.G. Sharpe, Clerk of Court
 By: __________________
     Deputy Clerk



 Distribution:

 JOSHUA ALAN WEAVER
 180866
 PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
 CORRECTIONAL INDUSTRIAL FACILITY
 Inmate Mail/Parcels
 5124 West Reformatory Road
 PENDLETON, IN 46064

 William W. Barrett
 WILLIAMS HEWITT BARRETT & WILKOWSKI LLP
 wbarrett@wbwlawyers.com
